Exhibit 10.1

FIFTH AMENDMENT TO CREDIT AGREEMENT & WAIVER

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT & WAIVER (this “Amendment”) is made and
entered into as of August 25, 2011 by and among LUBY’S, INC., a Delaware
corporation (the “Company”); each of the Lenders which is or may from time to
time become a party to the Credit Agreement (as defined below) (individually, a
“Lender” and, collectively, the “Lenders”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, acting as administrative agent for the Lenders (in such capacity,
together with its successors in such capacity, the “Administrative Agent”).

RECITALS

A. The Company, the Lenders and the Administrative Agent executed and delivered
that certain Credit Agreement dated as of November 9, 2009, as amended by
instruments dated as of January 31, 2010, July 26, 2010, September 30, 2010 and
October 31, 2010. Said Credit Agreement, as amended, supplemented and restated,
is herein called the “Credit Agreement”. Any capitalized term used in this
Amendment and not otherwise defined shall have the meaning ascribed to it in the
Credit Agreement.

B. The Company formed four new Subsidiaries, Fuddruckers Tulsa, LLC, a Texas
limited liability company (“Tulsa”), R. Wes, Inc., a Texas corporation (“Wes”),
Fuddruckers of Annapolis, LLC, a Maryland limited liability company
(“Annapolis”), and Fuddruckers of Howard County, LLC, a Maryland limited
liability company (“Howard”, and together with Tulsa, Wes, and Annapolis, the
“New Subsidiaries”).

C. The Borrower did not provide at least fifteen (15) Business Days’ prior
notice of the formation of the New Subsidiaries as required by Section 6.12 of
the Credit Agreement (the “Subsidiary Default”)

D. The Company, the Lenders and the Administrative Agent desire to amend the
Credit Agreement in certain respects.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth, and further good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company, the Lenders and the Administrative Agent do hereby agree as follows:

SECTION 1. Amendments to Credit Agreement.

(a) The definition of “Applicable Rate” set forth in Section 1.01 of the Credit
Agreement is hereby to read in its entirety as follows:

“Applicable Rate” means, for any day with respect to any ABR Loan or Eurodollar
Loan or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case may be, based
upon the Total Leverage Ratio as of the most recent determination date:

 

Total Leverage Ratio

   ABR Spread      Eurodollar Spread      Commitment Fee
Rate  

Category 1: greater than 1.25

     2.00         3.75         0.40   

Category 2: greater than 0.50 but less than or equal to 1.25

     1.50         3.25         0.35   

Category 3: less than or equal to 0.50

     1.00         2.75         0.30   

For purposes of the foregoing, (i) the Total Leverage Ratio shall be determined
as of the end of each fiscal quarter of the Borrower’s fiscal year based upon
the Borrower’s consolidated financial statements delivered pursuant to Sections
5.01(a) or (b) and (ii) each change in the Applicable Rate resulting from a
change in the Total Leverage Ratio shall be effective during the period
commencing on and including the date of delivery to the Administrative Agent of
such consolidated financial statements indicating such change and ending on the
date immediately preceding the effective date of the next such change; but the
Total Leverage Ratio shall be deemed to be in Category 1 at the request of the
Required Lenders if the Borrower fails to timely deliver the consolidated
financial statements required to be delivered by it pursuant to Sections 5.01(a)
or (b), during the period from the deadline for delivery thereof until such
consolidated financial statements are received.

(b) The definition of “Commitment” set forth in Section 1.01 of the Credit
Agreement is hereby to read in its entirety as follows:

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Exposure hereunder, as such commitment may be
(a) reduced or increased from time to time pursuant to Section 2.07 and
(b) reduced from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The amount of each Lender’s Commitment as of
August 25, 2011 is set forth on Schedule 2.01. The aggregate amount of the
Lenders’ Commitments as of August 25, 2011 is $50,000,000.

(c) A new definition of “Debt Service Coverage Ratio” is hereby added to
Section 1.01 of the Credit Agreement, such new definition to read in its
entirety as follows:

“Debt Service Coverage Ratio” means, as of the last day of any fiscal quarter of
the Borrower, the ratio of (a) EBITDA for the four fiscal quarters ending on
such date to (b) the sum of (x) Interest Expense for such four fiscal quarter
period plus (y) Phantom Amortization for such four fiscal quarter period,
determined in each case on a consolidated basis for Borrower and its
Subsidiaries.

 

2



--------------------------------------------------------------------------------

(d) The definition of “Guarantors” set forth in Section 1.01 of the Credit
Agreement is hereby to read in its entirety as follows:

“Guarantors” means each of the present or future Subsidiaries of the Borrower.

(e) The definition of “Guaranty” set forth in Section 1.01 of the Credit
Agreement is hereby to read in its entirety as follows:

“Guaranty” means (i) that certain Guaranty dated as of November 9, 2009 executed
by all of the then current Subsidiaries of the Borrower in favor of the
Administrative Agent and (ii) any and all other guaranties now or hereafter
executed in favor of the Administrative Agent relating to the Obligations
hereunder and the other Loan Documents, as any of them may from time to time be
amended, modified, restated or supplemented.

(f) The definition of “Maturity Date” set forth in Section 1.01 of the Credit
Agreement is hereby to read in its entirety as follows:

“Maturity Date” means September 1, 2014.

(g) A new definition of “Maximum Loan to Value Ratio” is hereby added to
Section 1.01 of the Credit Agreement, such new definition to read in its
entirety as follows:

“Maximum Loan to Value Ratio” means fifty percent (50%); provided that if the
Borrower exceeds $5,000,000 in net profit after tax (excluding other
comprehensive income and goodwill impairment, as determined in accordance with
GAAP) at its 2012 fiscal year end, the Maximum Loan to Value Ratio shall be
increased to sixty-five percent (65%).

(h) A new definition of “Net Profit” is hereby added to Section 1.01 of the
Credit Agreement, such new definition to read in its entirety as follows:

“Net Profit” means, at any date, net income after tax from continuing operations
plus asset impairment charges from continuing operations, determined in
accordance with GAAP.

(i) A new definition of “Tangible Net Worth” is hereby added to Section 1.01 of
the Credit Agreement, such new definition to read in its entirety as follows:

“Tangible Net Worth” means, at any date, (i) total assets as of such date minus
(ii) the sum of total liabilities and any intangible assets (including goodwill,
franchises, licenses, patents, trademarks, trade names, copyrights, service
marks and brand names) as of such date, determined in accordance with GAAP.

 

3



--------------------------------------------------------------------------------

(j) Section 2.07(a) of the Credit Agreement is hereby amended to read in its
entirety as follows:

(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.

(k) Section 2.07(d) of the Credit Agreement is hereby amended to read in its
entirety as follows:

(d) At any time prior to the expiration of the Revolving Availability Period,
and so long as no Default or Event of Default shall have occurred which is
continuing, the Borrower may elect to increase the aggregate of the Commitments
to an amount not exceeding $70,000,000 minus any reductions in the Commitments
pursuant to Section 2.07(b) hereof, provided that (i) the Borrower shall give at
least fifteen (15) Business Days’ prior written notice of such increase to the
Administrative Agent and each existing Lender, (ii) each existing Lender shall
have the right (but not the obligation) to subscribe to its pro rata share of
the proposed increase in the Commitments by giving written notice of such
election to the Borrower and the Administrative Agent within ten (10) Business
Days after receipt of a notice from the Borrower as above described and only if
an existing Lender does not exercise such election may the Borrower elect to add
a new Lender, (iii) no Lender shall be required to increase its Commitment
unless it shall have expressly agreed to such increase in writing (but
otherwise, no notice to or consent by any Lender shall be required,
notwithstanding anything to the contrary set forth in Section 9.02 hereof),
(iv) the addition of new Lenders shall be subject to the terms and provisions of
Section 9.04 hereof as if such new Lenders were acquiring an interest in the
Loans by assignment from an existing Lenders (to the extent applicable, i.e.
required approvals, minimum amounts and the like), (v) the Borrower shall
execute and deliver such additional or replacement Notes and such other
documentation (including evidence of proper authorization) as may be reasonably
requested by the Administrative Agent, any new Lender or any Lender which is
increasing its Commitment, (vi) no Lender shall have any right to decrease its
Commitment as a result of such increase of the aggregate amount of the
Commitments, (vii) the Administrative Agent shall have no obligation to arrange,
find or locate any Lender or new bank or financial institution to participate in
any unsubscribed portion of such increase in the aggregate committed amount of
the Commitments, and (viii) such option to increase the Commitments may only be
exercised once. The Borrower shall be required to pay (or to reimburse each
applicable Lender for) any breakage costs incurred by any Lender in connection
with the need to reallocate existing Loans among the Lenders following any
increase in the Commitments pursuant to this provision.

(l) Section 2.11(a) of the Credit Agreement is hereby amended to read in its
entirety as follows:

(a) The Loans comprising each ABR Borrowing shall bear interest at the lesser of
(i) the sum of the Alternate Base Rate plus the Applicable Rate or (ii) the
Ceiling Rate

 

4



--------------------------------------------------------------------------------

(m) Section 2.11(b) of the Credit Agreement is hereby amended to read in its
entirety as follows:

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
lesser of (i) the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate or (ii) the Ceiling Rate.

(n) Section 5.03(c) of the Credit Agreement is hereby amended to read in its
entirety as follows:

(c) In the event that (i) either (x) an Appraisal has been provided pursuant to
Section 5.14 of this Agreement or (y) any Mortgaged Property is sold pursuant to
Section 6.05 of this Agreement, and (ii) the Loan to Value Ratio exceeds the
Maximum Loan to Value Ratio (such event being herein called an “Additional Real
Collateral Event”), as soon as practicable and in any event within forty-five
(45) days after an Additional Real Collateral Event, Borrower shall (1) execute
and deliver or cause to be executed and delivered a Mortgage or Mortgages, in
form and substance reasonably satisfactory to Administrative Agent, in favor of
Administrative Agent and duly executed by Borrower or the applicable Subsidiary,
covering and affecting and granting a first-priority Lien upon real property
with an Appraisal value that is in an amount sufficient to cause the Loan to
Value Ratio to not exceed the Maximum Loan to Value Ratio (the real property
covered by the Mortgage or Mortgages created pursuant to this Section 5.03(c)
being herein called the “Additional Real Collateral”), and such other documents
(including, without limitation, surveys, environmental assessments, certificates
and legal opinions, all in form and substance reasonably satisfactory to
Administrative Agent) as may be required by Administrative Agent in connection
with the execution and delivery of such Mortgage or Mortgages, (2) deliver or
cause to be delivered by Subsidiaries of Borrower such other documents or
certificates consistent with the terms of this Agreement and relating to the
transactions contemplated hereby as Administrative Agent may reasonably request,
(3) to the extent required by Administrative Agent, cause a title insurance
underwriter satisfactory to Administrative Agent to issue to Administrative
Agent a mortgage policy of title insurance, in form and substance satisfactory
to Administrative Agent, insuring the first-priority Lien of the applicable
Mortgage in such amount as is satisfactory to Administrative Agent and
(4) deliver or cause to be delivered by Subsidiaries of Borrower evidence
reasonably satisfactory to the Administrative Agent that such Additional Real
Property lies in an area requiring special notices of flood hazard issues or the
purchase of flood hazard insurance. The Additional Real Collateral shall become
Mortgaged Property and Scheduled Real Property for purposes of this Agreement.
The real property that constitutes Additional Real Collateral shall be selected
at the Borrower’s discretion and shall be satisfactory to the Required Lenders.

(o) Section 5.13 of the Credit Agreement is hereby amended to read in its
entirety as follows:

SECTION 5.13 Financial Covenants. The Borrower will have and maintain:

(a) Debt Service Coverage Ratio – a Debt Service Coverage Ratio of not less than
(i) 2.00 to 1.00, beginning with the end of the 4Q11 and ending 1Q12, (ii) 2.25
to 1.00 beginning with the end of the 2Q12 and ending 1Q13 and (iii) 2.50 to
1.00 beginning with the end of the 2Q13 and thereafter.

 

5



--------------------------------------------------------------------------------

(b) Minimum EBITDA - EBITDA of not less than (i) $7,000,000 for the third fiscal
quarter of the Borrower’s 2011 fiscal year and (ii) $6,500,000 for the fourth
fiscal quarter of the Borrower’s 2011 fiscal year.

(c) Tangible Net Worth - minimum Tangible Net Worth of not less than
(1) $126,700,000 as the last day of the third fiscal quarter of the Borrower’s
2011 fiscal year and (2) at all times during each fiscal quarter thereafter, the
minimum Tangible Net Worth required as of the immediately preceding fiscal
quarter plus 60% of the consolidated net income of the Borrower (if positive)
for such immediately preceding fiscal quarter.

(d) Net Profit – First Three Fiscal Quarters of 2012 (1Q12, 2Q12 and 3Q12) –
minimum Net Profit of not less than $1.00 for at least one of the first three
fiscal quarters of the Borrower’s 2012 fiscal year.

(e) Net Profit – Two Consecutive Quarters (Beginning with 4Q12 and later) –
minimum Net Profit of not less than $1.00 for at least one of any two
consecutive fiscal quarters beginning with the fourth fiscal quarter of the
Borrower’s 2012 fiscal year.

(f) Net Profit – Four Consecutive Quarters – minimum Net Profit of not less than
$1.00 for any period of four consecutive fiscal quarters beginning with the four
consecutive fiscal quarters ending with the fourth quarter of the Borrower’s
2011 fiscal year.

(p) Section 6.08 of the Credit Agreement is hereby amended to read in its
entirety as follows:

SECTION 6.08 Restricted Payments. The Borrower will not, nor will it permit any
other Loan Party to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so. Notwithstanding the foregoing, at any time (i) the Borrower
may declare and pay dividends with respect to its Equity Interests payable
solely in additional shares of its common stock, (ii) Subsidiaries of the
Borrower may declare and pay dividends ratably with respect to their Equity
Interests, (iii) the Borrower may declare and pay such payments or prepayments
of Subordinated Debt as may be permitted under the terms and provisions of any
applicable Subordination Agreement, and (iv) the Borrower may pay management
fees to advisors and consultants. Without limiting the foregoing, the Borrower
may declare and pay any Restricted Payments so long as (x) there are no Loans
outstanding at the time of (and after giving effect to) the proposed Restricted
Payments, (y) no Default or Event of Default has occurred which is continuing
(or would reasonably be expected to arise by reason of the proposed Restricted
Payments) and (z) the Borrower exceeds $5,000,000 in net profit after tax
(excluding other comprehensive income and goodwill impairment), determined in
accordance with GAAP, at each fiscal year end of the Borrower preceding the
proposed Restricted Payments.

 

6



--------------------------------------------------------------------------------

(q) Section 6.13 of the Credit Agreement is hereby amended to read in its
entirety as follows:

SECTION 6.13 Capital Expenditures. The Borrower will not, and will not permit
any other Loan Party to, make a Capital Expenditure if, after giving effect to
such Capital Expenditure, (a) any Event of Default is then existing or would
arise as a result of the applicable Capital Expenditure or (b) aggregate Capital
Expenditures for the Borrower’s 2011 fiscal year would exceed $15,000,000 or
aggregate Capital Expenditures for any subsequent fiscal year of the Borrower
would exceed the sum of (x) the lesser of (i) $38,000,000 or (ii) an amount
equal to one hundred thirty percent (130%) of EBITDA for immediately preceding
fiscal year of the Borrower plus (y) any unused availability for Capital
Expenditures from the immediately preceding fiscal year (but not from any
earlier fiscal year). Acquisitions permitted under the terms and provisions of
Section 6.14 hereof shall not be treated as Capital Expenditures for purposes of
this Section.

(r) Section 6.14(a) of the Credit Agreement is hereby amended to read in its
entirety as follows:

(a) Aggregate consideration paid by the Loan Parties in connection with all
acquisitions occurring on or after August 25, 2011 shall not exceed $5,000,000;

(s) Section 6.14(e) of the Credit Agreement is hereby amended to read in its
entirety as follows:

(e) the Borrower can demonstrate, on a pro forma basis, after giving effect to
such acquisition that the Total Leverage Ratio does not exceed 2.50 to 1.00; and

(t) Schedule 1.01(b) to the Credit Agreement is hereby amended to be identical
to Schedule 1.01(b) attached hereto.

(u) Schedule 2.01 to the Credit Agreement is hereby amended to be identical to
Schedule 2.01 attached hereto.

(v) Exhibit B to the Credit Agreement is hereby amended to be identical to
Exhibit B attached hereto.

SECTION 2. Waiver of Existing Default. The Company hereby acknowledges the
existence of the Default arising as a result of the Subsidiary Default. The
Lenders hereby agree, subject to the terms and conditions of this Amendment, to
waive the Subsidiary Default. The waiver by the Lenders described in this
Section 2 is contingent upon the satisfaction of the conditions precedent set
forth in Section 3 below and is limited to the Subsidiary Default. Such waiver
shall not be construed to be a consent to or a permanent waiver of Section 6.12
of the Credit Agreement, or any other terms, provisions, covenants, warranties
or agreements contained in the Credit Agreement or in any of the other Loan
Documents. The Lenders reserve the right to exercise any rights and remedies
available to them in connection with any other present or future defaults with
respect to the Credit Agreement or any other provision of any Loan Document.

 

7



--------------------------------------------------------------------------------

SECTION 3. Conditions Precedent. The effectiveness of this Amendment shall be
conditioned upon delivery to the Administrative Agent of each of the following:

(a) the Administrative Agent shall have received from the Loan Parties and all
of the Lenders either (1) a counterpart of this Amendment signed on behalf of
such party or (2) written evidence satisfactory to the Administrative Agent
(which may include telecopy or e-mail transmission of a signed signature page of
this Amendment) that such party has signed counterparts of this Amendment.

(b) the Administrative Agent shall have received fully executed counterparts of
a joinder agreement (the “Joinder Agreement”) executed by the New Subsidiaries,
in form and substance satisfactory to the Lenders, whereby the New Subsidiaries
join in and become liable under the Guaranty and the Security Agreement executed
by the other Subsidiaries of the Borrower in favor of the Administrative Agent;

(b) the Administrative Agent shall have received such documents, certificates
and opinions as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Company and the
New Subsidiaries and the authorization of the execution and delivery of this
Amendment and the Joinder Agreement, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

(c) the Administrative Agent shall have received, for the pro rata benefit of
the Lenders, an amendment fee in an amount equal to the product of 0.50% times
the aggregate of the Commitments of such Lenders executing this Amendment (after
giving effect to the increase of the Commitments set forth herein).

SECTION 4. Ratification. Except as expressly amended by this Amendment, the
Credit Agreement and the other Loan Documents shall remain in full force and
effect. None of the rights, title and interests existing and to exist under the
Credit Agreement are hereby released, diminished or impaired, and the Company
hereby reaffirms all covenants, representations and warranties in the Credit
Agreement.

SECTION 5. Expenses. The Company shall pay to the Administrative Agent all
reasonable fees and expenses of its legal counsel incurred in connection with
the execution of this Amendment.

SECTION 6. Certifications. The Company hereby certifies that (a) no material
adverse change in the assets, liabilities, financial condition, business or
affairs of the Company has occurred and (b) no Default or Event of Default,
other than the Subsidiary Default, has occurred and is continuing or will occur
as a result of this Amendment.

SECTION 7. Miscellaneous. This Amendment (a) shall be binding upon and inure to
the benefit of the Company, the Lenders and the Administrative Agent and their
respective successors, assigns, receivers and trustees; (b) may be modified or
amended only by a writing

 

8



--------------------------------------------------------------------------------

signed by the required parties; (c) shall be governed by and construed in
accordance with the laws of the State of Texas and the United States of America;
(d) may be executed in several counterparts by the parties hereto on separate
counterparts, and each counterpart, when so executed and delivered, shall
constitute an original agreement, and all such separate counterparts shall
constitute but one and the same agreement and (e) together with the other Loan
Documents, embodies the entire agreement and understanding between the parties
with respect to the subject matter hereof and supersedes all prior agreements,
consents and understandings relating to such subject matter. The headings herein
shall be accorded no significance in interpreting this Amendment.

NOTICE PURSUANT TO TEX. BUS. & COMM. CODE §26.02

THE CREDIT AGREEMENT, AS AMENDED BY THIS AMENDMENT, AND ALL OTHER LOAN DOCUMENTS
EXECUTED BY ANY OF THE PARTIES PRIOR HERETO OR SUBSTANTIALLY CONCURRENTLY
HEREWITH CONSTITUTE A WRITTEN LOAN AGREEMENT WHICH REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Signature Pages Follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, the Lenders and the Administrative Agent have
caused this Amendment to be signed by their respective duly authorized officers,
effective as of the date first above written.

 

LUBY’S, INC., a Delaware corporation By:  

/s/ Christopher J. Pappas

 

Christopher J. Pappas,

 

President and Chief Executive Officer

The undersigned Subsidiaries of the Borrower hereby join in this Amendment to
evidence their consent to execution by Borrower of this Amendment, to confirm
that each Loan Document now or previously executed by the undersigned applies
and shall continue to apply to this Amendment, and to acknowledge that without
such consent and confirmation, Lenders would not execute this Amendment.

 

LUBY’S HOLDINGS, INC., a Delaware corporation,

LUBY’S LIMITED PARTNER, INC.,

a Delaware corporation,

LUBCO, INC.,

a Delaware corporation,

LUBY’S MANAGEMENT, INC.,

a Delaware corporation,

LUBY’S BEVCO, INC.,

a Texas corporation, and

LUBY’S FUDDRUCKERS RESTAURANTS, LLC, a Texas limited liability company By:  

/s/ Christopher J. Pappas

 

Christopher J. Pappas,

 

President and Chief Executive Officer

 

[signature page to Fifth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent
By:  

/s/ Missy Collura

Name: Missy Collura Title: Vice President

 

[signature page to Fifth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

AMEGY BANK, NATIONAL ASSOCIATION By:  

/s/ Kelly Nash

Name: Kelly Nash Title: Assistant Vice President

 

[signature page to Fifth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Schedule 1.01(b)

Scheduled Real Property

 

Location

  

Address

  

City

  

County

  

State

  

Zip

Luby’s: Austin #5    13817 U.S. Highway 183 N    Austin    Travis    TX    78750
Luby’s: Houston #12    13451 Northwest Freeway    Houston    Harris    TX   
77040 Luby’s: Houston #8    730 FM 1960 West    Houston    Harris    TX    77090
Luby’s: Fort Worth #7    3801 Northeast Loop 820    Fort Worth    Tarrant    TX
   76137 Luby’s: San Antonio #24    11811 West Loop 1604 N    San Antonio   
Bexar    TX    78023 Luby’s: Fort Worth #8    5901 South Hulen St.    Fort Worth
   Tarrant    TX    76132 Luby’s: Arlington #3    5471 South Cooper Street   
Arlington    Tarrant    TX    76013 Luby’s: Houston #26    1600 Nasa Road One   
Houston    Harris    TX    77058 Luby’s: San Antonio #17    13400 San Pedro
Avenue    San Antonio    Bexar    TX    78216 Luby’s: Houston #27    5335 Gulf
Freeway    Houston    Harris    TX    77023 Luby’s: Fort Worth #5    3312
Southeast Loop 820    Forest Hill    Tarrant    TX    76140 Luby’s: San Antonio
#21    8511 Tesoro Drive    San Antonio    Bexar    TX    78217 Luby’s: Houston
#11    108 West Greens Road    Houston    Harris    TX    77067 Luby’s: Deer
Park    4709 Center St.    Deer Park    Harris    TX    77536 Luby’s: Mesquite
#1    3301 Gus Thomasson Road    Mesquite    Dallas    TX    75150 Luby’s: San
Marcos    200 IH-35 North    San Marcus    Hays    TX    78666 Luby’s: Corpus
Christi #3    1510 South Padre Island Dr.    Corpus Christi    Nueces    TX   
78411 Luby’s: Stafford    10575 West Airport Blvd.    Stafford    Fort Bend   
TX    77477 Luby’s: Weslaco    2001 Expressway 83 West    Weslaco    Hidalgo   
TX    78596 Luby’s: Bellmead    951 North Loop 340    Bellmead    McLennan    TX
   76705 Luby’s: Mission    701 East Expressway 83    Mission    Hidalgo    TX
   78572 Luby’s: Baytown    1201 West Baker Road    Baytown    Harris    TX   
77521 Luby’s: Beaumont    2695 Interstate 10 East    Beaumont    Jefferson    TX
   77702 Luby’s: Del Rio    2211 Avenue F    Del Rio    Val Verde    TX    78840
Luby’s: El Paso #4    1188 Hawkins Boulevard    El Paso    El Paso    TX   
79925 Luby’s: Harlingen #2    822 Dixeland Road    Harlingen    Cameron    TX   
78552 Huntsville Seafood    139 IH 45 North    Huntsville    Walker    TX   
77320 Luby’s: Temple    3925 South General Bruce Dr.    Temple    Bell    TX   
76502 Luby’s: Houston #20    1727 Old Spanish Trail    Houston    Harris    TX
   77054 Luby’s: Houston #28    19668 Northwest Freeway    Houston    Harris   
TX    77065 Luby’s: Houston #4    2730 Fondren Road    Houston    Harris    TX
   77063 Luby’s: San Antonio #23    18206 Blanco Road    San Antonio    Bexar   
TX    78258 Luby’s: San Antonio #12    5307 Walzem Road    Windcrest    Bexar   
TX    78239 Luby’s: Austin #3    1410 E. Anderson Lane    Austin    Travis    TX
   78752 Luby’s: Austin #4    8176 N. Mopac Expressway    Austin    Travis    TX
   78759 Luby’s: Houston #22    485 S. Mason Road    Katy    Harris    TX   
77450 Luby’s: Houston #21    7933 Veterans Memorial Dr.    Houston    Harris   
TX    77088 Luby’s: Woodlands    922 Lake Front Circle    Woodlands   
Montgomery    TX    77380



--------------------------------------------------------------------------------

Luby’s: Fort Worth #4    1200 Bridgewood Drive    Fort Worth    Tarrant    TX   
76112 Luby’s: Edinburg    2201 W.Univerity Drive    Edinburg    Hidalgo    TX   
78539 Luby’s: San Antonio #11    944 Southeast Military Dr.    San Antonio   
Bexar    TX    78214 Luby’s: Dallas #3    13455 Midway Road    Dallas    Dallas
   TX    75244 Luby’s: Laredo #1    710 W. Calton Road    Laredo    Webb    TX
   78041 Luby’s: Brownsville #1    2124 Boca Chica Blvd    Brownsville   
Cameron    TX    78521 Luby’s: Conroe    201 Longmire Rd.    Conroe   
Montgomery    TX    77304 Luby’s: De Soto    801 N.Beckley Rd.    Desoto   
Dallas    TX    75115 Luby’s: Duncanville    926 E. Highway 67    Duncanville   
Dallas    TX    75137 Luby’s: Harlingen #1    2506 S. 77 Sunshine Strip   
Harlingen    Cameron    TX    78550 Luby’s: Houston #5    11250 Northwest
Freeway    Houston    Harris    TX    77092 Lubys: Houston #10    12405 East
Freeway    Houston    Harris    TX    77015 Lubys: Corpus Christi #4    5730
Saratoga Blvd    Corpus Christi    Nueces    TX    78414 Lubys: Houston #18   
11595 Fuqua    Houston    Harris    TX    77034 Lubys: Richardson    300
W.Campbell Road    Richardson    Dallas    TX    75080 Lubys: San Antonio #19   
9251 Floyd Curl Drive    San Antonio    Bexar    TX    78240 Fuddruckers #5   
7511 FM 1960 West    Houston    Harris    TX    77064 Fuddruckers #8    2040
Nasa Road One    Houston    Harris    TX    77058 Fuddruckers #9    855 Normandy
   Houston    Harris    TX    77015 Fuddruckers #13    2475 Kirkwood    Houston
   Harris    TX    77077 Fuddruckers #24    2290 Buckthorne Place    Woodlands
   Montgomery    TX    77380 Fuddruckers #26    11950 Kurland    Houston   
Harris    TX    77034 Fuddruckers #355    25407 Bell Patina Dr.    Katy    Fort
Bend    TX    77494

 

2



--------------------------------------------------------------------------------

SCHEDULE 2.01

 

Lender

   Commitments  

Wells Fargo Bank, National Association

   $ 25,000,000   

Amegy Bank National Association

   $ 25,000,000   



--------------------------------------------------------------------------------

COMPLIANCE CERTIFICATE

The undersigned hereby certifies that he or she is the                      of
LUBY’S, INC., a Delaware corporation (the “Borrower”), and that as such he or
she is authorized to execute this certificate on behalf of the Borrower pursuant
to the Credit Agreement (the “Agreement”) dated as of November 9, 2009, by and
among Borrower, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent,
and the lenders therein named; and that a review has been made under his or her
supervision with a view to determining whether the Loan Parties have fulfilled
all of their respective obligations under the Agreement, the Notes and the other
Loan Documents; and further certifies, represents and warrants that to his or
her knowledge (each capitalized term used herein having the same meaning given
to it in the Agreement unless otherwise specified):

(a) The financial statements delivered to the Administrative Agent concurrently
with this Compliance Certificate have been prepared in accordance with GAAP
consistently followed throughout the period indicated and fairly present the
financial condition and results of operations of the applicable Persons as at
the end of, and for, the period indicated (subject, in the case of quarterly
financial statements, to normal changes resulting from year-end adjustments and
the absence of certain footnotes).

(b) As of the date hereof, [no Default or Event of Default] [a Default] has
occurred and is continuing. [If a Default has occurred, specify the details
thereof and any action taken or proposed to be taken with respect thereto.]

(c) The compliance with the provisions of Sections 5.13 and 6.13 as the
effective date of the financial statements delivered to the Administrative Agent
concurrently with this Compliance Certificate is as follows:

 

  (i) Section 5.13(a) – Debt Service Coverage Ratio

 

Actual

  

Required

 

             to 1.00

                  to 1.00   

 

  (ii) Section 5.13(b) – EBITDA

 

Actual

   Required   $    $     

 

  

 

 

 

EXHIBIT B



--------------------------------------------------------------------------------

  (iii) Section 5.13(c) – Tangible Net Worth

 

Actual

   Required   $    $     

 

  

 

 

 

 

  (iv) Section 5.13(d) – Net Profit – First Three Fiscal Quarters of 2012 (1Q12,
2Q12 and 3Q12)

 

Actual

  

Required

$    Net Profit of not less than $1.00 for at least one of the first three
fiscal quarters of the Borrower’s 2012 fiscal year

 

  

 

  (v) Section 5.13(e) – Net Profit - Two Consecutive Quarters (4Q12 and later)

 

Actual

  

Required

$    Net Profit of not less than $1.00 for at least one of any two consecutive
fiscal quarters beginning with the two consecutive fiscal quarters ending with
the fourth fiscal quarter of the Borrower’s 2012 fiscal year

 

  

 

  (vi) Section 5.13(f) – Net Profit – Four Consecutive Quarters

 

Actual

  

Required

$    Net Profit of not less than $1.00 for any period of four consecutive fiscal
quarters beginning with the four consecutive fiscal quarters ending with the
fourth quarter of the Borrower’s 2011 fiscal year

 

  

 

EXHIBIT B

3



--------------------------------------------------------------------------------

  (vii) Section 6.13 – Capital Expenditures

 

Year to Date Actual

   Year to Date Permitted   $    $     

 

  

 

 

 

(d) There has been no change in GAAP or in the application thereof since the
Effective Date which would reasonably be expected to affect the calculation of
the financial covenants set forth in the Agreement or, if any such change has
occurred, the effects of such change on the financial statements of the
respective Loan Parties are specified on an attachment hereto.

(e) Since the date of the Agreement, no event has occurred which would be
reasonably likely to have a Material Adverse Effect.

 

EXHIBIT B

4



--------------------------------------------------------------------------------

DATED as of                     , 201  .

 

 

[SIGNATURE OF AUTHORIZED OFFICER]

 

EXHIBIT B

5